UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14749 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Colorado (State of incorporation) 84-0910696 (I.R.S. Employer Identification No.) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On January 1, 2012, the registrant had outstanding 6,126,007 shares of its common stock, $.03 par value. ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. RESERVED 19 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURE 21 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended November 30, Nine Months Ended November 30, Revenues Sales $ Franchise and royalty fees Total revenues Costs and Expenses Cost of sales, exclusive of depreciation and amortization expense of $68,388, $82,039, $206,953 and $247,761, respectively 4,681,398 4,375,609 12,892,284 11,501,952 Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization Total costs and expenses Income from Operations Interest Income Income Before Income Taxes Income Tax Provision Net Income $ Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Weighted Average Common Shares Outstanding Dilutive Effect of Stock Options Weighted Average Common Shares Outstanding, Assuming Dilution 6,285,452 6,307,746 6,296,840 6,282,278 The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS November 30, February 28, Assets (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $557,721 and $376,319, respectively Notes receivable, current portion Refundable income taxes - Inventories, less reserve for slow moving inventory of $247,199 and $246,631, respectively Deferred income taxes Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $74,900 and $14,000, respectively Goodwill, net Intangible assets, net Other Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued salaries and wages Other accrued expenses Dividend payable Deferred income Total current liabilities Deferred Income Taxes Commitments and Contingencies Stockholders’ Equity Preferred stock, $.10 par value; 250,000 authorized; -0- shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.03 par value, 100,000,000 shares authorized, 6,126,007 and 6,069,976 issued and outstanding, respectively 183,780 182,099 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended November 30, Cash Flows From Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loss on accounts and notes receivable Provision for obsolete inventory Loss on sale or acquisition of property and equipment Expense recorded for stock compensation Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) ) Accounts payable ) Deferred income ) ) Accrued liabilities ) Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable $ ) $ ) Proceeds received on notes receivable Proceeds from sale or distribution of assets Purchases of property and equipment ) ) Increase in other assets ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Issuance of common stock $ $ - Tax benefit of stock awards - Dividends paid ) ) Net cash used in financing activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period $ $ Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc. and its wholly-owned subsidiary, Aspen LeafYogurt, LLC (collectively, the “Company”).All intercompany balances and transactions have been eliminated in consolidation. Rocky Mountain Chocolate Factory, Inc. (“RMCF”) is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada and the United Arab Emirates. RMCF manufactures an extensive line of premium chocolate candies and other confectionery products. Aspen Leaf Yogurt, LLC (“ALY”) was incorporated in the state of Colorado as Aspen Leaf Yogurt, Inc. on September 30, 2010 and organized through conversion as Aspen Leaf Yogurt, LLC on October 14, 2010.ALY is a franchisor and retail operator of self-serve frozen yogurt retail units. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by the Company; the collection of initial franchise fees and royalties from franchisees’ sales; and sales at Company-owned stores of chocolates, frozen yogurt, and other confectionery products.The following table summarizes the number of stores operating under RMCF and ALY at November 30, 2011: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores 1 9 10 Franchise stores – Domestic stores 6 Franchise stores – Domestic kiosks - 9 9 Franchise units – International - 58 58 Cold Stone Creamery – co-branded 4 47 51 Aspen Leaf Yogurt Stores Company-owned stores 5 4 9 Franchise stores – Domestic stores - 4 4 Total 16 Basis of Presentation The accompanying financial statements have been prepared by the Company, without audit, and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three and nine months ended November 30, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 28, 2011. 6 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED Stock-Based Compensation At November 30, 2011, the Company had stock-based compensation plans for employees and non-employee directors which authorized the granting of stock awards. The Company recognized $102,260 and $356,490 of stock-based compensation expense during the three and nine month periods ended November 30, 2011, respectively, compared to $97,686 and $315,972, during the three and nine month periods ended November 30, 2010, respectively. Compensation costs related to stock-based compensation are generally amortized over the vesting period. The following table summarizes stock option transactions for common stock during the nine months ended November 30, 2011 and November 30, 2010: Nine Months Ended November 30, Outstanding stock options as of February 28: Granted - Exercised ) - Cancelled/forfeited ) ) Outstanding stock options as of November 30: Weighted average exercise price $ $ Weighted average remaining contractual term (in years) The following table summarizes non-vested restricted stock unit transactions for common stock during the nine months ended November 30, 2011 and November 30, 2010: Nine Months Ended November 30, Outstanding non-vested restricted stock units asof February 28: Granted Vested ) ) Cancelled/forfeited - - Outstanding non-vested restricted stock units as of November 30: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the nine months ended November 30, 2011, the Company issued 4,000 fully-vested, unrestricted shares of stock and awarded 12,936 shares of stock options to non-employee directors compared with 4,000 fully-vested, unrestricted shares of stock and -0- shares of stock options issued to non-employee directors in the nine months ended November 30, 2010. There were no unrestricted shares or stock options issued during the three-month periods ended November 30, 2011 or November 30, 2010.In connection with these non-employee director stock issuances, the Company recognized $52,886 and $38,000 of stock-based compensation expense during the nine-month periods ended November 30, 2011 and 2010, respectively. During the three and nine month periods ended November 30, 2011, the Company recognized $102,260 and $303,604, respectively, of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock unit grants generally vest 20% annually over a period of five years.During the nine months ended November 30, 2011, 43,300 restricted stock units vested and were issued as common stock.Total unrecognized compensation expense of non-vested, non-forfeited shares granted as of November 30, 2011 was $777,108, which is expected to be recognized over the weighted-average period of 2.2 years. 7 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED The weighted-average fair value of stock options granted during the nine months ended November 30, 2011 was $0.89 per share and there were no options granted during the nine months ended November 30, 2010. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option-pricing model utilizing the following weighted-average assumptions: Nine Months Ended November 30, Expected dividend yield 3.87% n/a Expected stock price volatility 27% n/a Risk-free interest rate 2.0% n/a Expected life of options 5 years n/a NOTE 2 - EARNINGS PER SHARE Basic earnings per share is calculated using the weighted average number of common shares outstanding.Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through stock options and restricted stock units. For the three months ended November 30, 2011 and 2010, 117,663 and 116,004 stock options, respectively, were excluded from the computation of earnings per share because their effect would have been anti-dilutive. For the nine months ended November 30, 2011 and 2010, 118,570 and 119,238 stock options, respectively, were excluded from the computation of earnings per share because their effect would have been anti-dilutive. NOTE 3 – INVENTORIES Inventories consist of the following: November 30, 2011 February 28, 2011 Ingredients and supplies $ $ Finished candy Total inventories $ $ NOTE 4 - PROPERTY AND EQUIPMENT, NET Property and equipment consists of the following: November 30, 2011 February 28, 2011 Land $ $ Building Machinery and equipment Furniture and fixtures Leasehold improvements Transportation equipment Less accumulated depreciation Property and equipment, net $ $ NOTE 5 - STOCKHOLDERS’ EQUITY Cash Dividend The Company paid a quarterly cash dividend of $0.10 per share of common stock on March 11, 2011 to shareholders of record on February 25, 2011.The Company paid a quarterly cash dividend of $0.10 per common share on June 10, 2011 to shareholders of record on May 26, 2011.The Company paid a quarterly cash dividend of $0.10 per common share on September 16, 2011 to shareholders of record on September 6, 2011.The Company declared a quarterly cash dividend of $0.10 per share of common stock on November 15, 2011 payable on December 9, 2011 to shareholders of record on November 29, 2011. 8 NOTE 5 - STOCKHOLDERS’ EQUITY - CONTINUED Future declaration of dividends will depend on, among other things, the Company's results of operations, capital requirements, financial condition and on such other factors as the Company's Board of Directors may in its discretion consider relevant and in the best long-term interest of the shareholders. NOTE 6 – SUPPLEMENTAL CASH FLOW INFORMATION Nine Months Ended November 30, Cash paid (received) for: Interest $ ) $ ) Income taxes Non-Cash Financing Activities Dividend Payable $ $ Fair value of assets acquired in business combination Store assets $
